Citation Nr: 0422189	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-18 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a respiratory 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran retired in November 1985, after more than twenty-
five years of active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously reopened by the Board in January 2002 and 
was remanded by the Board in September 2003 for further 
development.  

In a December 2002 rating decision the RO granted the 
veteran's service connection claim for deep vein thrombosis 
of the left lower extremity with an evaluation of 20 percent 
effective January 1999.  In May 2001, the veteran testified 
at a Decision Review Officer (DRO) hearing at the RO.  



FINDING OF FACT

The veteran's respiratory disability was not manifested 
during his active duty service, nor is the respiratory 
disability otherwise related to such service.



CONCLUSION OF LAW

The veteran's respiratory disability was not incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for a respiratory disability.  The 
discussions in the rating decision, statement of the case and 
supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a February 
2002 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
 
The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application to reopen the veteran's service connection claim 
for a respiratory disability was received in January 1999.  
The claim was denied in August 1999.  At the time of that 
rating decision, VCAA had not yet been enacted.  Only after 
that rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
February 2002.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the April 1999 RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

Although the Court did not address whether, and, if so, how, 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the letter dated in February 2002, the statement of 
the case and supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the February 
2002 letter, VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers. Thus, the Board finds that 
VA's duty to notify has been fulfilled and any defect in the 
timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.
 
Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

During his May 2001 DRO hearing the veteran stated that, 
while in Korea, he was hit in the chest with a radar and was 
treated for shortness of breath and chest pains.  He claimed 
that he started smoking in Korea.  He further asserted that 
two to three years before separation from service he had 
problems breathing.  

A service medical record, apparently dated February 1975, 
indicated the veteran was hit in the chest with a radar set.  
The physical exam showed the chest was clear.  The August 
1985 separation examination and accompanying medical record 
revealed that the veteran had shortness of breath and chest 
pain while running.  A September 1985 treatment record noted 
vague mild chest discomfort with the veteran's heart 
pounding.  The examiner recommended a regular exercise 
program and that the veteran stop smoking.  A September 1985 
VA plethysmograph report diagnosed the veteran with mild 
obstructive airways disease.  

During a February 1986 VA medical examination the veteran 
complained of difficulty breathing when he runs.  The 
examiner noted that the veteran was a cigarette smoker and 
had been smoking approximately one pack per day for 20 years.  
The examiner opined that the size of his chest appeared 
normal.  The diagnosis was past history of mild dyspnea on 
exertion, secondary to poor conditioning and cigarette 
smoking.  A February 1986 chest x-ray indicated that the 
lungs were free of active infiltrates.  Calcified granulomas 
were noted scattered through both lungs.  The cardiac 
silhouette was within normal limits.  The diaphragm appeared 
intact.  There was moderate osteoporosis, the bony structures 
were unremarkable.  The diagnosis was arteriosclerosis, no 
active infiltrates or effusion were seen.  

VA treatment records from 1996 to 1999 demonstrate findings 
of a left lateral pleural density, noted as probably a 
residual of a loculated pleural effusion seen on examination 
in February 1992.  An October 1996 chest x-ray revealed a 
soft tissue nodule having a football shape appearance 
involving the anterior segment of the lingula measuring 3 by 
2 centimeters.  Similar results were shown in November 1996.  

During a June 1999 VA examination the examiner noted that the 
veteran had a chest wall abnormality, termed a rounded 
opacity, budding in the left chest wall near the 9th left 
posterior rib, unchanged since January 1998.  He noted the 
veteran seemed to have a left pleural effusion in 1991 
requiring tube drainage.  The examiner also stated that VA 
records documented the presence of the lesion from 1991 to 
1996 without change.  He also noted that no mention was made 
of lung disease, abnormal x-ray, or deep vein thrombosis on 
VA examination in February 1986.  Impressions of mild 
obstructive lung disease on the basis of cigarette smoking 
and residual pleural based plaque secondary to an old pleural 
effusion, stable, were noted.  The examiner commented that it 
was obvious that the radiographic abnormality was a benign 
lesion and a result of a pleural effusion that occurred some 
seven years after the veteran left the service, required no 
further diagnostic endeavors, and he was sure was not of 
clinical significance.  The examiner further commented that 
the veteran had mild obstructive lung disease as a result of 
39 years of smoking and he would not consider this a service-
related disease.  Pulmonary function testing showed good 
effort, vital capacity within normal limits, and moderate 
airflow obstruction.

A March 2002 radiology report showed there was a slight 
increase in the size of the nodule in the left lung base 
measuring approximately 3.5 x 2.4 cm as compared with 3 x 1.9 
cm in January 2001.  In March 2002, pulmonary function 
studies diagnosed the veteran as having minimal obstructive 
airways disease-emphysematous type.  The examiner during an 
April 2002 examination found that the pulmonary function 
studies showed a vital capacity of well within normal range.  
There was a certain amount of pulmonary emphysema.  He opined 
that the veteran's pulmonary function studies decreased only 
slightly and that apparently his vital capacity increased 
since 1999.  Although the examiner did not have the veteran's 
1985 pulmonary functions studies he concluded that the 
veteran's disability is entirely related to his continuous 
smoking habit which is probably related to service.  

The Board notes that for claims filed after June 9, 1998, 
service connection may not be granted for a disability on the 
basis that it resulted from disease attributable to the use 
of tobacco products by a veteran during his or her service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003).  
Inasmuch as the veteran's application to reopen in the 
instant case was filed in January 1999, the provisions of 38 
U.S.C.A. § 1103 and 38 C.F.R. § 3.300 are for application.

The Board also notes that in VAOPGCPREC 6-2003, VA's Office 
of General Counsel held that neither 38 U.S.C.A. § 1103(a) 
nor 38 C.F.R. § 3.300 prohibit a finding of secondary service 
connection for a disability related to the veteran's use of 
tobacco products after service, where that disability is 
proximately due to a service-connected disability that is not 
service-connected on the basis of being attributable to the 
veteran's use of tobacco products in service.  Inasmuch as 
the veteran is not claiming this, the holding of VAOPGCPREC 
6-2003 is not for application in the instant case.

Furthermore, the veteran was afforded a VA examination in 
June 2003 by a different VA examiner.  The examiner reviewed 
the veteran's medical records.  The veteran complained that 
his shortness of breath has been progressively getting worse.  
The examiner noted that the veteran was a chronic smoker and 
had smoked 7 packs per day since the 1960s.  Upon physical 
examination the veteran's breath sounds were diminished into 
both lungs, but there was no wheezing, rhonchi or rales 
heard.  Chest x-rays apparently showed that the nodule in the 
left lung had not changed since December 2002 which dated 
back to March 2002.  The examiner stated that this most 
likely represented granuloma.  The examiner reported that an 
April 2002 CT scan of the chest revealed that the pleural-
based mass in the anterior lateral of the left hemithorax 
measured 1.52 x 2.88 cm on a previous CT scan on the abdomen.  
In December 2002 the same nodule was 3.29 x 1.72 cm.  There 
was more calcification on the periphery of the nodule, no 
other nodes were seen.  The examiner found that the nodule in 
the left chest had benign characteristics and it was unlikely 
that it was due to asbestos exposure.  The examiner concluded 
that there was a reduced diffusing capacity and minimal 
airway obstruction, and over inflation was characteristic of 
emphysema.  The pulmonary function diagnosis was minimal 
obstructive airways disease-emphysematous type, reversible 
component.  The final diagnosis was asymptomatic pulmonary 
nodule and symptomatic mild chronic obstructive pulmonary 
disease (COPD).  

The examiner further opined that the veteran's benign 
pulmonary nodule and mild COPD is not secondary to any event 
or injury that he had when he was on active duty.  He seemed 
to recognize that although the veteran had granulomas during 
active duty, these granulomas had been present all of his 
life due to the region of the country where he lived.  The 
examiner explained that granulomas are frequently in the 
southwestern part of the U.S.  The veteran's granulomas were 
mostly due to the environmental fungi in the air and not due 
to any injury in service.  Furthermore the examiner stated 
that the veteran had chronic smoking that was heavy and 
present with mild signs and symptoms of emphysema or chronic 
bronchitis.  His service medical records did not indicate 
that he was diagnosed as having COPD or any kind of 
bronchitis that caused this.  The only symptom he had was 
mild shortness of breath that could be due to the fact that 
the veteran was a persistent chronic smoker.  It was likely 
that he was physically de-conditioned, and the two conditions 
together could cause his mild shortness of breath.  

Thus there is no medical evidence that the veteran acquired a 
respiratory disability in service nor is there any medical 
evidence relating the respiratory disability to service.  On 
the contrary, a trained medicial professional after 
extensively reviewing the veteran's records and giving him a 
comprehensive examination had opined that the veteran's 
respiratory condition manifested by mild COPD and 
asymptomatic pulmonary nodule was not considerably related to 
any event or injury that happened during his active duty 
service.  In sum, all of the competent evidence weighs 
against a finding that the veteran's respiratory disability 
is service-connected.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a respiratory disability is denied.



	                        
____________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



